GB SCIENCES, INC.

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), is entered into as of February
28, 2019 (the “Effective Date”), by and among GB Sciences, Inc., a Nevada
corporation (the “Company”), and CSW Ventures, LP (the “Investor”).

WHEREAS, the Company wishes to issue and sell to the Investor and the Investor
wishes to purchase from the Company a Senior Secured Convertible Promissory Note
in the principal amount of $1,500,000, convertible into shares of the Company’s
Common Stock, par value $.0001 per share, at a conversion price of $0.17 per
share (the “Note”), subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:

1.AUTHORIZATION AND SALE OF NOTE 

1.1Authorization of Shares.  The Company has authorized (a) the sale and
issuance to the Investor of the Note and (b) the issuance of such shares of
Common Stock to be issued upon conversion of the Note (the “Conversion Shares”).
 The Note shall be in the form attached hereto as Exhibit A.  

1.2Initial Advance.  Subject to the terms and conditions hereof, at the Closing,
the Company shall issue the Note to the Investor, and the Investor shall advance
the Company a loan in the principal amount of $1,000,000 (the “Initial Advance”)
which shall be evidenced by the Note. 

1.3Closing.  The closing of the sale and purchase of the Note under this
Agreement and the Initial Advance thereunder (the “Closing”) shall take place on
the Effective Date of this Agreement, at the offices of Fox Rothschild LLP, 101
Park Avenue, New York, NY 10178 or at such other time or place as the Company
and the Investor may mutually agree (the date of the Closing is hereinafter
referred to as the “Closing Date”).  At the Closing, subject to the terms and
conditions hereof, the Company will deliver to the Investor the Note to be
purchased by the Investor, against receipt by the Company of the proceeds of the
Initial Advance by check made payable to the order of, or wire transfer to, the
Company in accordance with the wire instructions included as Exhibit B to this
Agreement. 

1.4Subsequent Advance Under the Note.  Within 10 business days following the
Effective Date, the Investor shall make one or more additional advances to the
Company under the Note (“Additional Advances” and together with the Initial
Advance, each, an “Advance”) in an amount of an additional $500,000 in the
aggregate.  All Additional Advances shall be made on the terms and conditions
set forth in this Agreement, and the representations and warranties of the
Company set forth in Section 2 hereof shall speak as of the Closing Date and the
date of each Additional Advance.  The obligation of the Investor to make an
Additional Advance shall be subject to the satisfaction by the Company of all
conditions to closing set forth in Section 4 as of the date of such Additional
Advance. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



2.REPRESENTATIONS AND WARRANTIES OF THE COMPANY 

Except as set forth on a Schedule of Exceptions delivered by the Company to the
Investor, the Company hereby represents and warrants to the Investor that:

2.1Organization and Standing; Qualifications.  The Company is a corporation
validly existing and in good standing under the laws of the State of Nevada.
 The Company has all requisite power and authority to own and operate its
properties and assets, and to carry on its business as conducted and as proposed
to be conducted.  The Company is duly qualified to transact business in each
jurisdiction in which the failure to so qualify could, singly or in the
aggregate, have a Material Adverse Effect.  As used in this Agreement, “Material
Adverse Effect” means a material adverse effect on, or a material adverse change
in (i) the business, operations, financial condition, results of operations,
properties, prospects, assets or liabilities of GB Sciences Nevada LLC (“GBSN”),
or GB Sciences Las Vegas LLC (“GBSLV”) or the Company and its Subsidiaries
(defined below) taken as a whole, or (ii) on the authority or ability of the
Company to perform its obligations under this Agreement, the Note, the Security
Agreement in the form of Exhibit C, and the other agreements, instruments and
documents contemplated hereby (collectively, the “Transaction Documents”). For
the avoidance of doubt, a “Material Adverse Effect” shall include, without
limitation, any such material adverse effect occurring as a result of (i) a
change in any law or legal requirement or the enforcement thereof, (ii) any loss
by GBSN or GBSLV of any license or permit necessary for the conduct by the
Company, GBSN or GBSLV of its business or proposed business, or (iii) any
failure by the Company, GBSN or GBSLV to comply in any material respect with all
legal requirements of the State of Nevada, including, without limitation, by
maintaining and complying with, all applicable licenses, permits and approvals
of all governmental authorities in the State of Nevada (collectively, “Nevada
Legal Requirements”). 

2.2Corporate Power.  The Company has all requisite power and authority to
execute and deliver this Agreement, to sell and issue the Note hereunder, to
issue the Conversion Shares and to carry out and perform its obligations under
the terms of this Agreement and each of the Transaction Documents. 

2.3Authorization. 

2.3.1All corporate action on the part of the Company, its officers, directors
and stockholders, necessary for (i) the authorization, execution and delivery of
the Agreement by the Company, (ii) the authorization, sale, issuance and
delivery of the Note and the Conversion Shares, and (iii) the performance of all
of the Company’s obligations under the Transaction Documents, has been taken.
 This Agreement has been duly and validly executed and delivered by the Company
and constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally. 

2.3.2The Conversion Shares have been duly and validly reserved for issuance and,
upon issuance in accordance with the terms of the Note, will be duly and validly
issued, fully paid, and non-assessable and shall be free of any liens,
preemptive or similar rights,  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



encumbrances or restrictions on transfer; provided, however, that the Conversion
Shares may be subject to restrictions on transfer under state and/or federal
securities laws.

2.4Capitalization.  The capitalization of the Company is as follows: 

2.4.1The authorized capital stock of the Company consists of 400,000,000 shares
of Common Stock. 

2.4.2As of the Effective Date, the issued and outstanding capital stock of the
Company consisted of 222,001,839 shares of Common Stock.  The shares of issued
and outstanding capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and have not been issued in
violation of or are not otherwise subject to any preemptive or other similar
rights. 

2.4.3As of the Effective Date, the Company had (a) 15,316,334 shares of Common
Stock reserved for issuance upon exercise of outstanding options granted under
the Company’s 2007 Amended Stock Option Plan, 2014 Equity Compensation Plan and
2018 Stock Plan (the “Option Plans”) and (b) 88,655,187 shares of Common Stock
reserved for issuance upon exercise of outstanding warrants. 

2.4.4As of the Effective Date, the Company had 5,683,666 shares of Common Stock
available for future grant under the Option Plans. 

2.4.5As of the Effective Date, the Company had outstanding convertible
promissory notes convertible into 5,028,000 shares of Common Stock. 

With the exception of the foregoing in this Section 2.4 and as set forth on
Schedule 2.4, there are no outstanding subscriptions, options, warrants,
convertible or exchangeable securities or other rights granted to or by the
Company to purchase shares of Common Stock or other securities of the Company
and there are no commitments, plans or arrangements to issue any shares of
Common Stock or any security convertible into or exchangeable for Common Stock.

2.5Subsidiaries.  Except for GBSN, GBSLV and the other subsidiaries of the
Company  (collectively, the “Subsidiaries”) set forth in the SEC Documents (as
defined below), the Company does not have any subsidiaries, and the Company does
not own any capital stock of, assets comprising the business of, obligations of,
or any other interest (including any equity or partnership interest) in, any
person or entity.  Each of the Subsidiaries is duly organized, validly existing
and in good standing under the laws of their respective jurisdiction of
incorporation.  Each Subsidiary has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and is
registered or qualified to do business and is in good standing in each
jurisdiction in which it owns or leases property or transacts business and where
the failure to be so qualified would have a Material Adverse Effect. 

2.6Non-Contravention.  The execution, delivery and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby, do not (i) contravene or conflict with any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any Subsidiary, or the bylaws of
the Company; (ii) assuming the accuracy of the  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



representations and warranties made by the Investor in Section 3 hereof,
constitute a violation in any respect of any provision of any federal, state,
local or foreign law, rule, regulation, order, judgment or decree applicable to
the Company or any Subsidiary; or (iii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
or require any consent under, give rise to any right of termination, amendment,
cancellation or acceleration of, or to a loss of any material benefit to which
the Company or any Subsidiary is entitled under, or result in the creation or
imposition of any lien, claim or encumbrance on any assets of the Company or any
Subsidiary under, any contract to which the Company or any Subsidiary is a party
or any permit, license or similar right relating to the Company or any
Subsidiary or by which the Company or any Subsidiary may be bound or affected.

2.7Compliance with Law and Charter Documents; Regulatory Permits.  Neither the
Company nor any Subsidiary is in violation or default of any provisions of its
certificate of incorporation, bylaws or similar organizational document, as
applicable.  The Company and each Subsidiary have materially complied and are
currently in material compliance with all applicable judgments, decrees,
statutes, laws, rules, regulations and orders of the United States of America
and all states thereof, foreign countries and other governmental bodies and
agencies having jurisdiction over the Company’s or each Subsidiary’s business or
property (“Laws”), and the neither Company nor any Subsidiary has received
notice that it is in violation of any statute, rule or regulation of any
governmental authority applicable to it, other than U.S. Federal Law governing
the production and sale of cannabis.  Neither the Company nor any Subsidiary is
in default (and there exists no condition which, with or without the passage of
time or giving of notice or both, would constitute a default) in any material
respect in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound or by which the properties of the
Company and any Subsidiary are bound, which default would be reasonably likely
to have a Material Adverse Effect. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct its business as described in the SEC Documents
(as defined below), except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. 

2.8SEC Documents.  

2.8.1Reports.  The Company has filed on the Securities and Exchange Commission’s
(“SEC”) EDGAR system, prior to the date hereof, its Annual Report on Form 10-K
for the fiscal year ended March 31, 2018 (the “Form 10-K”), its quarterly
reports on Form 10-Q for the fiscal quarters ended September 30, 2018, June 30,
2018 and December 31, 2018 (the “Form 10-Qs”), and any Current Report on Form
8-K (“Form 8-Ks”) required to be filed by the Company with the SEC for events
occurring during the two (2) years prior to the date hereof (the Form 10-K, Form
10-Qs and Form 8-Ks, together with all exhibits, schedules and other attachments
that are filed with such documents, are collectively referred to herein as the
“SEC Documents”).  Each SEC Document, as of its date (or, if amended or
superseded by a filing prior  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



to the Closing Date, then on the date of such filing), did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  Each SEC Document, as it may have
been subsequently amended by filings made by the Company with the SEC prior to
the date hereof, complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations of the SEC promulgated thereunder applicable to such SEC
Document.  As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form and substance in all material
respects with applicable accounting requirements and published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied in the United States (“GAAP”), during the periods involved
(except in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements), correspond to the
books and records of the Company and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended. The Company is not
required to file and will not be required to file any agreement, note, lease,
mortgage, deed or other instrument entered into prior to the date of this
Agreement and to which the Company is a party or by which the Company is bound
which has not been previously filed or incorporated by reference as an exhibit
to the SEC Documents.

2.8.2Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 as of the date hereof. Such certifications contain no exceptions to the
matters certified therein and have not been modified or withdrawn; and neither
the Company nor any of its officers has received notice from any governmental
entity questioning or challenging the accuracy of such certifications. The
Company is otherwise in compliance with all applicable effective provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder
by the SEC. 

2.9Absence of Certain Changes. Except as set forth in the SEC Documents or
Schedule 2.9, since March 31, 2018, the business and operations of the Company
and each Subsidiary have been conducted in the ordinary course consistent with
past practice, and there has not been: 

2.9.1any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company; 

2.9.2any repurchase, redemption or other acquisition by the Company of any
outstanding shares of the Company’s capital stock; 

2.9.3any reduction in the Company’s ownership interest in, or distribution
rights as a member of, GBSN; 

2.9.4any damage, destruction or loss to the Company’s or any Subsidiary’s
properties or assets, whether or not covered by insurance, except for such
occurrences,  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



individually and collectively, that have not had, and would not reasonably be
expected to have, a Material Adverse Effect;

2.9.5any waiver by the Company or any Subsidiary of a valuable right or of a
material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect; 

2.9.6any material change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; 

2.9.7any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company, any Subsidiary or
any of their assets or properties are bound or subject that could be expected to
have a Material Adverse Effect; 

2.9.8any other event or condition of any character, except for such events and
conditions that have not resulted, and are not reasonably expected to result
either individually or collectively, in a Material Adverse Effect; 

2.9.9any sale of any assets, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business; or 

2.9.10any capital expenditures, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business. 

2.10Intellectual Property. To the Company’s knowledge, the Company and each
Subsidiary own or possess sufficient rights to use all patents, patent rights,
inventions, trade secrets, know-how, trademarks, or other intellectual property
(collectively, “Intellectual Property”), which are necessary to conduct their
business as currently conducted, except where the failure to own or possess such
rights would not reasonably be expected to result in a Material Adverse Effect.
To the Company’s knowledge, neither the Company nor any Subsidiary has infringed
any patents of others with respect to any Intellectual Property which, either
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a Material Adverse
Effect, and no patent owned or licensed by the Company or any Subsidiary is
unenforceable or invalid. To the Company’s knowledge, there is no claim, action
or proceeding against the Company or any Subsidiary with respect to any
Intellectual Property. The Company has no actual knowledge of any infringement
or improper use by any third party with respect to any Intellectual Property of
the Company or any Subsidiary which would reasonably be expected to result in a
Material Adverse Effect. The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of all of such of its
Intellectual Property as the Company is required to keep secret. None of the
Company’s Intellectual Property has expired or terminated. All of the patent
assignments concerning the Intellectual Property which are of record in the
United States Patent and Trademark Office as to which the Company is the
assignee are believed to be valid and binding obligations of the assignor(s). 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



3.REPRESENTATIONS AND WARRANTIES OF THE INVESTOR  

The Investor hereby represents and warrants to the Company as follows:

3.1Experience. The Investor understands that the Note and the Conversion Shares
are “restricted securities” and have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) or any applicable state
securities law and is acquiring the Note as principal for its own account and
not with a view to or for distributing or reselling such Note or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Note in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Note in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting such Investor’s right to sell the Note pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). 

3.2Restricted Securities. The Investor understands that the Note and the
Conversion Shares issuable upon conversion of the Note may only be sold pursuant
to an effective registration statement or a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Investor’s representations as expressed herein. The Investor understands that
the offering and sale of the Note is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Investor contained in this
Agreement. The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Note, and on requirements relating to the Company which
are outside of the Investor’s control, and which the Company is under no
obligation and may not be able to satisfy. 

3.3Investor Status. At the time such Investor was offered the Note, it was, and
as of the date hereof it is, and on each date on which it converts the Note it
will be either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.
Investor is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act. 

3.4Experience of Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Note, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Note and, at the present time, is able to afford a complete
loss of such investment. Investor represents and warrants that Investor has only
relied on information set forth in the SEC Documents and this Agreement in
connection with Investor’s investment in the Note. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



3.5Ability to Bear Risk. The Investor understands and agrees that purchase of
the Note is a high risk investment and the Investor is able to afford an
investment in a speculative venture having the risks and objectives of the
Company, including a risk of total loss of such investment. The Investor has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Investor’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Investor’s net worth and financial circumstances and the purchase of the Note
will not cause such commitment to become excessive. This investment is a
suitable one for the Investor. The Investor must bear the substantial economic
risks of the investment in the Note indefinitely because neither the Note nor
the Conversion Shares may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. 

3.6Approval. The Purchaser understands that neither the SEC nor any state
securities commission has approved or disapproved of the sale of the Note or
Conversion Shares or passed upon or confirmed the accuracy or determined the
accuracy of the Company’s representations and warranties set forth in this
Agreement. 

3.7Disclosure of Information. The Investor further represents that it has had an
opportunity to ask questions of and receive answers from the Company regarding
the terms and conditions of the offering of the Note and the business,
prospects, properties and financial condition of the Company. 

3.8Legends. It is understood that the certificates evidencing the Note and the
Conversion Shares may bear one or all of the following legends: 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”

3.9Authorization. The execution, delivery and performance by the Investor of the
Agreement has been duly authorized by all requisite action of the Investor. The
Agreement, when executed and delivered by the Investor, shall constitute valid
and legally binding obligations of the Investor, enforceable in accordance with
their terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally. 

4.INVESTOR’S CONDITIONS TO CLOSING 

The Investor’s obligation to make the Initial Advance under the Note at the
Closing, and to make Additional Advances under the Note is, at the option of the
Investor, subject to the fulfillment of the following conditions:

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



4.1Representations and Warranties True and Correct. The representations and
warranties made by the Company in Section 2 hereof shall be true and correct as
of the date of such Advance, with the same effect as if made as of such date. 

4.2Board Approval. The Company shall have delivered to the Investor evidence of
the approval of this Agreement and the transactions contemplated hereby by the
Board of Directors of the Company, in form and substance satisfactory to the
Investor and its counsel. 

4.3Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to such date shall have
been performed or complied with. 

4.4Compliance with Nevada Legal Requirement. The business and operations of the
Company, GBSN and GBSLV shall be in compliance with all Nevada Legal
Requirements. 

4.5No Material Adverse Effect. No Material Adverse Effect shall have occurred. 

4.6Security Agreement. The Security Agreement substantially in the form attached
hereto as Exhibit C shall have been executed and delivered by the Company, GBSN
and GBSLV and pursuant thereto the Investor shall have a valid, first priority,
continuing security interest in the collateral described therein. 

5.COMPANY’S CONDITIONS TO EACH CLOSING 

The Company’s obligation to sell and issue the Note to the Investor at the
Closing and to make additional borrowings under the Note, is, at the option of
the Company, subject to the fulfillment of the following conditions:

5.1Representations and Warranties True and Correct. The representations and
warranties made by the Investor in Section 3 hereof shall be true and correct
when made, and shall be true and correct as of the date of such Advance, with
the same effect as if made as of such date. 

5.2Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Investor on or prior to such date shall have
been performed or complied with. 

6.COVENANTS. 

6.1Reserve for Conversion Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, for
the purpose of effecting the conversion of the Note and otherwise complying with
the terms of this Agreement, such number of its duly authorized shares of Common
Stock as shall be sufficient to effect the conversion of the Note from time to
time outstanding or otherwise to comply with the terms of this Agreement. If at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of the Note or otherwise to comply with
the terms of this Agreement, the Company will forthwith take such corporate
action as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



be sufficient for such purposes. The Company will obtain any authorization,
consent, approval or other action by or make any filing with any court or
governmental authority that may be required under applicable state securities
laws in connection with the issuance of shares of Common Stock upon conversion
of the Note.

6.2Relationship With GBSN and GBSLV. Until all amounts outstanding under the
Note have been repaid in full, the Company shall not, without the written
approval of Investor, allow any reduction of its membership interest or
distribution rights in GBSN or GBSLV. 

6.3Inspection Rights. Investor (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during usual business hours, to inspect the books and records of the Company and
each Subsidiary and to make copies thereof, and the right to check, test, and
inspect all equipment, materials, and facilities of the Company and each
Subsidiary. 

6.4Further Assurances. The Company shall cure promptly any defects in the
creation and issuance of the Note and the Conversion Shares, and in the
execution and delivery of the Transaction Documents. The Company, at its
expense, shall execute and deliver promptly to the Investor upon request all
such other and further documents, agreements and instruments as may be
reasonably necessary to permit the Company to comply with its covenants and
agreements herein, and shall make any recordings, file any notices and obtain
any consents as may be necessary or appropriate in connection therewith. 

6.5Registrations Rights.  

6.5.1Required Registration.  The Company shall, no later than ten calendar days
following the Effective Date (the “Filing Deadline”), prepare and file with the
SEC a registration statement under the Securities Act (the “Required
Registration Statement”) covering the resale of the Conversion Shares, and use
its best efforts to cause such registration statement to become effective as
soon as practicable thereafter and to keep such registration statement effective
until such time as the Conversion Shares have been sold or may be sold under
Rule 144 without volume limitation. If (i) the Required Registration Statement
is not filed with the SEC on or prior to the Filing Deadline, (ii) the Required
Registration Statement is not declared effective by the SEC for any reason on or
prior to the 90th day following the Effective Date, or (iii) at any time after
it is declared effective, (A) the Required Registration Statement ceases for any
reason to remain continuously effective or (B) the Investor is not otherwise
permitted to utilize the prospectus therein to resell the Conversion Shares for
any reason for more than an aggregate of twenty (20) consecutive trading days
(any such event under clauses (i)-(iii) being a “Registration Default”), then in
addition to any other rights the Investor may have hereunder, under the Note or
under applicable law, upon such Registration Default and on each monthly
anniversary thereof (until such Registration Default is cured or the Conversion
Shares are eligible for resale pursuant to Rule 144 without volume limitation),
the Company shall pay to the Investor, as partial liquidated damages and not as
a penalty, an amount equal to two percent (2%) of the aggregate Advances that
have been made under the Note with respect to Conversion Shares then held by the
Investor or issuable under the Note.   

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



6.5.2Right to Include Conversion Shares. In addition, each time that the Company
proposes for any reason to register any of its Common Stock under the Securities
Act, either for its own account or for the account of a stockholder or
stockholders, other than Registration Statements on Forms S-4 or S-8 (or similar
or successor forms), other than pursuant to the Registration Statement on Form
S-1 previously filed with the SEC (a “Proposed Registration”), and at such time
the Conversion Shares are not subject to an effective registration statement
under Section 6.5.1., the Company shall promptly give written notice of such
Proposed Registration to the Investor (which notice shall be given in no event
less than ten (10) days prior to the expected filing date of the Proposed
Registration) and shall offer Investor the right to request inclusion of any of
such Investor’s Conversion Shares in the Proposed Registration. The rights to
piggyback registration may be exercised on an unlimited number of occasions. 

6.5.3Piggyback Procedure. The Investor shall have twenty (20) days from the date
of receipt of the Company’s notice referred to in Section 6.5.2 above to deliver
to the Company a written request specifying the number of Conversion Shares such
Investor intends to sell and such Investor’s intended method of disposition. The
Investor shall have the right to withdraw such Investor’s request for inclusion
of Investor’s Conversion Shares in any Proposed Registration pursuant to this
Section 6.4 by giving written notice to the Company of such withdrawal;
provided, however, that the Company may ignore a notice of withdrawal made
within less than one full business day prior to the date the Proposed
Registration is scheduled to become effective.  Subject to Section 6.5.5 below,
the Company shall use its reasonable best efforts to include in such Proposed
Registration all such Conversion Shares so requested to be included therein;
provided, however, that the Company may at any time withdraw or cease proceeding
with any such Proposed Registration if it shall at the same time withdraw or
cease proceeding with the registration of all other shares of Common Stock
originally proposed to be registered. 

6.5.4Selection of Underwriters. The managing underwriter for any Proposed
Registration that involves an underwritten public offering shall be one or more
reputable nationally recognized investment banks selected by the Company. 

6.5.5Priority for Piggyback Registration.  

6.5.5.1Notwithstanding any other provision of this Section 6.5, if the managing
underwriter of an underwritten public offering determines and advises the
Company and the Investor in writing that the inclusion of all Conversion Shares
proposed to be included by the Investor in the underwritten public offering
would materially and adversely interfere with the successful marketing of the
Company’s securities in the Proposed Registration, then the Investor shall not
be permitted to include any Conversion Shares in excess of the amount, if any,
of Conversion Shares which the managing underwriter of such underwritten public
offering shall reasonably and in good faith agree in writing to include in such
public offering in addition to the amount of securities to be registered for the
Company. The securities to be included in a Proposed Registration initiated by
the Company shall be allocated: first, to the Company; second, to the Investor,
and third, to any others requesting registration of securities of the Company. 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



6.5.5.2Notwithstanding any portion of the foregoing to the contrary, in no event
shall the shares to be sold by the Investor be reduced below twenty percent
(20%) of the total amount of securities included in the Proposed Registration.
No stockholder of the Company shall be granted piggyback registration rights
which would reduce the number of shares to be included by the Investor in such
registration without the consent of the Investor. 

6.5.5.3If as a result of the provisions of this Section 6.5, the Investor shall
not be entitled to include more than 50% of its Conversion Shares in a
registration that such Investor has requested to be so included, such Investor
may withdraw such Investor’s request to include Conversion Shares in such
Proposed Registration. 

6.5.6Underwritten Offering. In the event that the Proposed Registration by the
Company is, in whole or in part, an underwritten public offering of securities
of the Company, any request under this Section 6.5 shall specify that the
Conversion Shares be included in the underwriting on the same terms and
conditions as the shares, if any, otherwise being sold through the underwriters
under such registration. Notwithstanding the foregoing, in the event that the
managing underwriter in any underwritten public offering shall notify the
Company that inclusion of all or any portion of the Conversion Shares in such
Proposed Registration would, in its opinion, adversely affect the potential
success of such public offering and the marketability of the securities offered
for the account of the Company, the Company may, upon written notice to the
Investor, exclude all or a portion of the Conversion Shares from such Proposed
Registration, as requested by such managing underwriter; provided, that (a) if
any other Common Stock or securities convertible into or exercisable for Common
Stock are also intended to be offered for resale by any other selling
stockholder(s) in such Proposed Registration (the “Other Registrable
Securities”), such Other Registrable Securities shall similarly be excluded from
such Proposed Registration, and (b) if the Company or such managing underwriter
shall permit a portion of the Conversion Shares and Other Registrable Securities
to be included in the Proposed Registration (collectively, the “Permitted
Selling Shares”), then the Investor shall be entitled to include in the Proposed
Registration a pro-rata portion of the Conversion Shares (determined by the
amount by which the number of Conversion Shares to be included bears to the
total number of all Permitted Selling Shares). 

6.5.7Statutory Cutback. Notwithstanding the foregoing, if the Company determines
and advises the Investor in writing that the inclusion of all securities
proposed to be included by the Investor in any Proposed Registration would
materially and adversely interfere with the potential effectiveness of such
Proposed Registration, whether as a result of the interpretation of Rule 415
promulgated under the Securities Act, or otherwise, then the Investor shall not
be permitted to include any securities in excess of its pro rata amount
(vis-à-vis all other investors as a whole), if any, of securities which the
Company shall reasonably and in good faith agree in writing to include in such
offering. 

7.INDEMNIFICATION. 

The Company hereby agrees to indemnify, exonerate and hold harmless the Investor
and each of its officers, directors, employees and agents (collectively herein
called the “Indemnitees” and individually called an “Indemnitee”), from and
against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including, without limitation, reasonable

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



attorney’s fees and disbursements (collectively herein called the “Indemnified
Liabilities”), incurred by the Indemnitees or any of them as a result of, or
arising out of, any misrepresentation or breach of or default in connection with
any of the representations, warranties, covenants and agreements given or made
by the Company in this Agreement or any other Transaction Document, and if and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

8.MISCELLANEOUS  

8.1Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Nevada, without giving effect to principles of
conflicts of law, as applied to agreements entered into among Nevada residents
to be performed entirely within Nevada.  Each party hereto irrevocably and
unconditionally (i) agrees that any action, suit or claim brought hereunder must
be brought in the courts of the United States in the State of Nevada or the
state courts of the State of Nevada which shall serve as the exclusive
jurisdiction and venue for any and all disputes arising out of and/or relating
to this Agreement; (ii) consents to the jurisdiction of any such court in any
such suit, action or proceeding; and (iii) waives any objection which such party
may have to the laying of venue of any such suit, action or proceeding in any
such court. 

8.2Successors and Assigns. Except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
(including to any transferee of the Note or Conversion Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. 

8.3Amendment. Any provision of this Agreement may be amended, waived, modified,
discharged or terminated only with the written consent of the Company and the
Investor. Any amendment or waiver affected in accordance with this Section 8.3
shall be binding upon the Company and each holder of any securities subject to
this Agreement (including securities into which such securities are convertible)
and future holders of all such securities. The Investor may waive its rights or
the Company’s obligations with respect to the Note hereunder without obtaining
the consent of any other natural person or Person. 

8.4Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth in the Company records, or (c) when received
if transmitted by telecopy (to be followed by U.S. mail), electronic or digital
transmission method. In each case notice shall be sent to the addresses set
forth on the Company’s records or at such other address as a party may designate
by ten (10) days’ advance written notice to the other parties hereto. 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



8.5Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one and the same
instrument. 

8.6Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision. 

8.7Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. 

8.8Survival of Agreement. All covenants and agreements made in this Agreement
shall survive the execution and delivery hereof and the issuance, sale and
delivery of the Note, and the issuance and delivery of the Conversion Shares.
For the avoidance of doubt, the representations and warranties made in this
Agreement shall not survive the execution and delivery hereof. 

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



 

8.9Attorneys’ Fees. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of any of the Agreements, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled. 

8.10Facsimile/PDF Signatures. This Agreement may be executed and delivered by
facsimile or PDF and, upon such delivery, the facsimile or PDF will be deemed to
have the same effect as if the original signature had been delivered to the
other party. The failure to deliver the original signature copy shall have no
effect upon the binding and enforceable nature of this Agreement. 

8.11Entire Agreement. This Agreement, together with the Exhibits hereto, the
certificates, documents, instruments and writings that are delivered pursuant
hereto and each of the other Agreements, constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. 

IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement on
the day and year first set forth above.

GB SCIENCES, INC.

 

 

 

By:   

Name: John C Poss

Title: CEO and Chairman

 

 

CSW VENTURES, LP

 

 

 

By:   

Name: David Weiner

Title: General Partner

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



EXHIBIT A

Form of Secured Convertible Promissory Note

 

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



EXHIBIT B

Company Wire Instructions

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



EXHIBIT C

Security Agreement

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



 

Schedule 2.4
CAPITALIZATION

The Company intends to sell common stock and warrants from time to time for
working capital needs of the Company.  The Company is also planning on adopting
a 2019 Equity Compensation Plan to replace the 2014 Equity Compensation Plan.  

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



 

Schedule 2.9
CHANGES

Subsequent to March 31, 2018, cannabis grown by the Company developed mold,
which resulted a decrease in revenue.

--------------------------------------------------------------------------------

20

 